Citation Nr: 1138307	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  07-39 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen previously denied claim of entitlement to service connection for right knee disability.

2.  Entitlement to service connection for left knee disability to include as secondary to right knee disability.

3.  Entitlement to service connection for right hip disability, claimed as secondary to right knee disability.

4.  Entitlement to service connection for left hip disability, claimed as secondary to right knee disability.

5.  Entitlement to service connection for right ankle and foot disability, claimed as secondary to right knee disability.

6.  Entitlement to service connection for neck disability, claimed as secondary to right knee disability.

7.  Entitlement to service connection for low back disability, claimed as secondary to right knee disability.

8.  Entitlement to service connection for arthritis, claimed as secondary to right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The appellant served in the United States Army National Guard from 1962 to 1969 and in 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

As will be explained below, the issue of entitlement to service connection for right knee disability is being reopened and remanded.  The other issues on appeal will also be addressed in the REMAND portion of the decision below and, in addition to the right knee claim, are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The appellant will be notified if further action on his part is required.


FINDINGS OF FACT

1.  In a May 1971 decision, the RO denied the appellant's claim of entitlement to service connection for right knee disability.

2.  The evidence associated with the claims folder subsequent to the May 1971 rating decision includes evidence of in-service injury which had not been established at the time of the last prior final denial and raises a reasonable possibility of substantiating the claim for service connection for right knee disability.


CONCLUSIONS OF LAW

1.  The May 1971 RO decision denying the claim of entitlement to service connection for right knee disability is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2011).

2.  New and material evidence having been received, the claim of service connection for right knee disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant seeks to reopen his previously denied claim of entitlement to service connection for right knee disability.  Implicit in his claim is the contention that new and material evidence which is sufficient to reopen the previously-denied claim has been received.  As indicated above, the other issues on appeal will be addressed in the Remand section below.

The Board will discuss certain preliminary matters.  The new and material claim will then be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

For a claim to reopen, such as the instant case, the VCAA appears to have left intact the requirement that a claimant must first present new and material evidence in order to reopen a previously and finally denied claim under 38 U.S.C.A. § 5108 before the Board may determine whether the duty to assist is fulfilled and proceed to evaluate the merits of that claim.  It is specifically noted that nothing in the VCAA shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 
38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once the claim is reopened, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for benefits under a law administered by the Secretary, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A (West 2002).

Therefore, the VCAA duty to notify applies to the issue on appeal; the standard of review and duty to assist do not apply to the claim unless it is reopened.  See Holliday v. Principi, 14 Vet. App. 280 (2000) (the Board must make a determination as to the applicability of the various provisions of the VCAA to a particular claim).

Notice

The VCAA requires VA to notify a claimant and a claimant's representative, if any, of any information and any medical or lay evidence not previously provided to VA that is necessary to substantiate the claim.  As part of this notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002) (a letter from VA to an appellant describing evidence potentially helpful to the appellant, but not mentioning who is responsible for obtaining such evidence, did not meet the standard erected by the VCAA).  

The Board recognizes that the appellant was not provided with appropriate notice of the evidence required to reopen a new and material evidence claim, pursuant to Kent v. Nicholson, 20 Vet. App. 1 (2006).  However, the appellant is not prejudiced by any such lack of notice in light of the fact that the Board is reopening and remanding the claim.

Duty to assist

As was alluded to above, under the VCAA VA's statutory duty to assist a claimant in the development of a previous finally denied claim does not attach until the claim has been reopened based on the submission of new and material evidence.  See 
38 U.S.C.A. § 5103A (West 2002).

The Board therefore finds that under the circumstances of this case, the VA has satisfied the notification and duty to assist provisions of the law to the extent required under the circumstances.

The appellant has been accorded ample opportunity to present evidence and argument in support of his claim.  See 38 C.F.R. § 3.103 (2011).  The appellant has retained the services of a representative and declined the opportunity to testify at a personal hearing before a Veterans Law Judge.

Accordingly, the Board will proceed to its decision as to the issue on appeal.



Relevant law and regulations

Service connection - in general

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2011).

Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  See 38 C.F.R. § 3.303(a) (2011).

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Finality/new and material evidence

In general, VA rating decisions that are not timely appealed are final.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

The definition of material evidence was revised in August 2001 to require that the newly submitted evidence relate to an unestablished fact necessary to substantiate the claim and present the reasonable possibility of substantiating the claim.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2011)].  This change in the law pertains only to claims filed on or after August 29, 2001.  Because the appellant's claim to reopen was initiated in March 2005, the claim will be adjudicated by applying the revised section 3.156, set out in the paragraph immediately following.  

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2011).

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

There must be new and material evidence as to each and every aspect of the claim that was lacking at the time of the final denial in order for there to be new and material evidence to reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).

Factual background

When the appellant's claim of entitlement to service connection for right knee disability was last denied by the RO in May 1971, the following pertinent evidence was of record.

A VA medical certificate dated June 1970 indicated that the appellant claimed to have "injured his right knee at Fort Knox while in basic training in 1962.  Then the other day he slipped on the floor where he works, and knee began swelling."  The appellant was diagnosed with internal derangement and chondromalacia patella of the right knee.  See the VA medical certificate dated June 1970.  X-rays performed in June 1970 revealed "bipartite patella."

In a May 1971 rating decision, the RO denied the appellant's right knee claim.  The appellant did not file a notice of disagreement as to that determination.  As such, the May 1971 rating decision is final.  See 38 C.F.R. § 20.302(b) (2011); see also Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (the request for appellate review is completed by the claimant's filing of a substantive appeal after a SOC is issued by VA).

In March 2005, the appellant filed to reopen his claim of entitlement to service connection for right knee disability.  The evidence which has been added to the record since the May 1971 RO decision will be discussed in the Board's analysis, below.

Analysis

At the time of the prior denial, it was not disputed that the appellant suffered from a right knee disability.  As such, the RO's May 1971 denial was predicated upon deficiencies as to element (2), in-service disease or injury, and element (3), a link between the current disability and the appellant's military service.  See 38 C.F.R. § 3.304 (2011).

As indicated above, the May 1971 denial of the appellant's claim is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1100 (2011).  Accordingly, as explained above, the appellant's claim for service connection may be reopened if he submits new and material evidence as to the missing elements.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  Therefore, the Board's inquiry will be directed to the question of whether any additionally received evidence bears directly and substantially upon the specific matters under consideration.

The newly added evidence, in pertinent part, consists of service treatment records, VA treatment records, a lay statement from Mr. N.S., and multiple statements from the appellant.

After a thorough review of the entire record, and for the reasons expressed immediately below, the Board finds that additional evidence has been submitted which is sufficient to reopen the appellant's claim.

Crucially, the appellant's service treatment records from his initial period of active duty for training (ACDUTRA) confirmed his assertions of in-service treatment for right knee pain.  Specifically, a June 1962 service treatment record indicated that the appellant "states he twisted his knees Wednesday.  Still slightly painful."  A July 1962 service treatment records further noted the appellant's July 1962 report of "trouble with [right] knee for most of life."  A "history of knee trouble" was also indicated at that time, but x-rays were negative.  The appellant's November 1962 examination upon release from active duty for training documented his report of "trick or locked knee."  The report further noted "bilateral double patella - occasional trouble with excessive use . . . Trick knees associated with above."  His August 1967 examination from his second period of active duty noted "Osgood-Schlatter's disease both patellas."

Pursuant to Shade v. Shinseki, 24 Vet. App. 110 (2010), evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.

The Board finds that the newly submitted evidence addresses the basis of the prior denial in that the evidence suggests that the appellant received in-service treatment for a right knee disability.  See Shade, 24 Vet. App. at 121 (regulations do not require new and material evidence as to each previously unproven element of a claim).  Inasmuch as the record indicates that the appellant has a current disability, and received medical treatment for right knee complaints during his military service, the Board finds that the newly submitted evidence raises a reasonable possibility of substantiating the claim.

Accordingly, new and material evidence has been received pursuant to 38 C.F.R. 
§ 3.156(a).  The appellant's claim for entitlement to service connection for right knee disability is therefore reopened.

Additional comments

The Board wishes to make it clear that although the evidence discussed above is adequate for the limited purposes of reopening the claim, this does not make it sufficient to allow the grant of the benefits sought.  See generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) (material evidence is evidence that would contribute to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it would not be enough to convince the Board to grant the claim).

As indicated in the above VCAA discussion, VA's statutory duty to assist the appellant in the development of his claim attaches at this juncture.  For the reasons explained in the remand section below, the Board finds that additional development is necessary before the Board may proceed to a decision on the merits of the reopened claim.


ORDER

New and material evidence having been received; the claim of entitlement to service connection for right knee disability is reopened.  To that extent only, the appeal is allowed.



REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board finds that this case must be remanded for further evidentiary development.

Reasons for remand

Service records

A review of the record demonstrates that the appellant served in the Michigan Army National Guard from 1962 to 1969 with a second period of service in 1977.  See the two NGB Form 22 of record.  Although the claims folder contains some service treatment records from the appellant's National Guard service, it appears that additional service treatment records may remain outstanding.  These records are potentially relevant to the appellant's claims.

Moreover, although the record does identify a period of ACDUTRA from June 1962 to November 1962 and active duty from July 1967 to August 1967, it does not show that the RO attempted to verify the appellant's report of subsequent active duty service while fighting the Wyoming wildfire in 1969.  A determination of the exact dates of the appellant's periods of ACDUTRA and active duty is pertinent to the outcome of his service connection claims.  The Board recognizes that some of the appellant's service personnel records have been associated with her VA claims file; however, the majority of the records remain outstanding.

Accordingly, the Board thus finds that the appellant's complete Army National Guard of Michigan service records should be obtained for consideration in connection with the issues on appeal.

Right and left knee claims

As indicated above, the appellant asserts that he sustained a right knee disability during basic training which he then re-injured during a subsequent period of active duty.  See the representative's statement dated January 2008.  He also claims entitlement to service connection for a left knee disability, which he asserts was also injured during his basic training.  Alternatively, the appellant contends that his left knee disability is secondary to his right knee disability.  See the appellant's claim dated March 2005.  

With respect to current disability, it is undisputed that the appellant is currently diagnosed with degenerative joint disease of the right and left knees.  See, e.g., the x-ray report dated February 2007.

As indicated above, the appellant's available service treatment records document in-service treatment for complaints of right knee pain as well as diagnoses of Osgood-Schlatter's disease as to both patellas.

There are currently no medical opinions of record concerning medical nexus as to the right and left knee claims.  Thus, this case presents certain medical questions concerning nexus which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  These questions must be addressed by an appropriately qualified physician.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2011) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

The appellant must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing to so report.  See 38 C.F.R. § 3.655 (2011).

Right ankle and foot, right and left hips, low back, neck, and arthritis claims

The appellant has additionally claimed entitlement to service connection for right and left hip disabilities, right ankle and foot disability, low back disability, neck disability, and arthritis, all as secondary to the right knee disability.  See the appellant's claim dated March 2005.  As indicated above, the issues of entitlement to service connection for right and left knee disabilities are being remanded for further evidentiary development; specifically, as to the issue of medical nexus. 

Accordingly, the claims of entitlement to service connection for right ankle and foot disability, right and left hip disabilities, low back and neck disabilities, and arthritis are inextricably intertwined with the pending issue of entitlement to service connection for right knee disability.  In other words, if service connection for the right knee disability is granted, this will impact VA's analysis of the right ankle foot, bilateral hips, low back, neck and arthritis claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Therefore, the Board will defer consideration of said claims.

Additionally, the Board notes that the VCAA letters sent to the appellant in April 2005 and August 2007 did not address the elements of secondary service connection.  The Board has been prohibited from itself curing these defects.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  Accordingly, the appellant should be provided with appropriate notice of secondary service connection as to the pending claims so that he may be accorded appropriate due process.

Accordingly, the case is REMANDED for the following action:

1. VBA should contact the appellant and request that he identify any outstanding medical examination and treatment records which may be pertinent to his claims.  VBA should take appropriate steps to secure any outstanding medical records identified by the appellant and associate them with the VA claims folder.  If the records are unavailable, such unavailability should be documented in the claims folder.

2. VBA should also provide the appellant with a corrective VCAA letter containing proper notice which specifically informs him of the evidentiary requirements for establishing secondary service connection.

3. VBA should contact the Department of the Army, the Defense Finance and Accounting Service (DFAS), the Defense Personnel Records Imaging System (DPRIS), the Michigan Adjutant General, and any other federal or state sources to verify the status of the appellant's service in the Army/Michigan Army National Guard from 1962 to 1969 and in 1977.

Each of the agencies/units/organizations contacted should be asked to confirm and provide specific dates, not retirement points, for all the appellant's periods of active duty, active duty for training, and inactive duty for training between 1962 and 1969 in addition to 1977.  If this cannot be accomplished, that determination should be put to writing for the record.

Additionally, copies of any and all outstanding service treatment and personnel records from 1962 to 1969 and 1977 should be requested and included in the claims folder.

All records and other relevant information are to be made part of the claims file.  If the records cannot be obtained, this should be so noted.  If any of the above records cannot be obtained and the VA does have affirmative evidence that they do not exist, then the AMC should inform the appellant of the missing records, including what efforts were made to obtain them.  Also, the AMC should inform the appellant that VA will proceed to decide his appeal without these records unless he is able to submit them.  The AMC should allow an appropriate period of time within which to respond.

4. After completing the above directives, VBA should arrange for a medical professional, with appropriate expertise, to review the appellant's VA claims folder and provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the appellant's currently diagnosed right and left knee disabilities are due to a result of a period of active duty or active duty for training.  If the examiner determines that the right knee disability is due to the appellant's active military service, he/she should also provide an opinion as to whether it is at least as likely as not that the left knee disability was caused or aggravated by the right knee disability.  If additional examinations and/or diagnostic testing are deemed to be necessary, such should be scheduled.  A report should be prepared and associated with the appellant's VA claims folder.  The rationale for all opinions expressed by the examiner should also be provided.  If the examiner is unable to provide an opinion as to the questions posed, he/she should state the reasons therefore.

5. If the VA examiner determines that the appellant's right knee is due to his active military service, the AOJ should arrange for the appellant to be afforded an examination with a medical professional of appropriate expertise to determine the nature and etiology of his claimed right ankle and foot disability, bilateral hip disability, low back disability, neck disability, and arthritis.  The claims folder should be made available for review in conjunction with the examination and the examiner's attention should be directed to this remand.  The examiner should either diagnose or rule out disabilities of the right ankle and foot, right and left hips, low back and neck, as well as arthritis.  The examiner should then provide an opinion, which supporting rationale as to whether the claimed right ankle and foot, low back, neck, bilateral hip, and/or arthritis disabilities are caused or aggravated by his right knee disability.  If additional examinations and/or diagnostic testing are deemed to be necessary, such should be scheduled.  A report should be prepared and associated with the appellant's VA claims folder.  The rationale for all opinions expressed by the examiner should also be provided.  If the examiner is unable to provide an opinion as to the questions posed, he/she should state the reasons therefore.

6. After undertaking any additional development which it deems to be necessary, the RO should then readjudicate the appellant's claims.  If the benefit sought on appeal remains denied, the appellant should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


